DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10292579 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in Applicants Remarks on Pgs. 5-6 dated 11/20/2020 acknowledging the claims were misnumbered jumping from claim 7 to 11.

Claims 8-10: Cancelled


Allowable Subject Matter
Claim 1-5, 7 and 11 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest pieces of prior art are US 20070093876 to Greenberg et al.; US 20070188710 to Hetling et al; US 20060095108 to Chowdhury et al.; US 6547746 to Marino. Greenberg being the closest discloses implantable neural stimulator/sensor electrode array with processing. The references disclose various elements of the claims. However, based on the arguments and claim amendments the references do not alone or in combination anticipate or render obvious the claimed combination of elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                          /CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792